Exhibit 10.53

 

LOGO [g901256logo.jpg]

March 19, 2015

[Name]

[Address 1]

[Address 2]

[City, State, Zip]

 

Re: 2015 Transaction Bonus Agreement

Dear [Name]:

Reference is made to the Transaction Bonus letter agreement, dated February 24,
2014 (the “Original Agreement”), pursuant to which you were selected to receive
a cash bonus in connection with the anticipated consummation of the proposed
business combination between US Foods, Inc. (the “Company”) and Sysco
Corporation (the “Proposed Transaction”).

As you may be aware, the closing of the Proposed Transaction (the “Closing”) has
been delayed beyond the original anticipated timeline. As a result of this, the
Company wishes to provide you the ability to receive the Transaction Bonus (as
defined in the Original Agreement) earlier than as provided therein, as provided
in this letter agreement (this “Agreement”), on the terms set forth below:

In the event the Closing does not occur prior to September 15, 2015, subject to
your continued employment with the Company through such date, notwithstanding
anything in the Original Agreement to the contrary, you will be entitled to
receive a Transaction Bonus within 60 days after such date.

Notwithstanding the foregoing, (i) if the Company involuntarily terminates your
employment without “Cause” (as defined in the Original Agreement); (ii) if you
die; or (iii) if your employment is terminated as a result of Permanent
Disability (as defined in the Original Agreement), you will remain eligible to
receive the Transaction Bonus in accordance with the terms of this Agreement as
if your employment had not terminated.

Vesting Subject to Conditions. You do not have a vested right to a Transaction
Bonus under this Agreement until the applicable eligibility conditions set forth
in this Agreement are met.

Section 409A. The Company intends the Transaction Bonus to be exempt from
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”),

 

9399 West Higgins Road, Suite 500  |  Rosemont, Illinois 60018  |  TEL
847.720.8000  |  www.usfoodservice.com



--------------------------------------------------------------------------------

pursuant to the short term deferral exception under Treas. Reg. Section 1.409A -
1(b)(4). However, if the Transaction Bonus is determined to be “deferred
compensation” within the meaning of Section 409A, then the terms of this letter
will be interpreted or reformed in the manner necessary to achieve compliance
with Section 409A.

Section 280G. Notwithstanding anything contained in this Agreement to the
contrary, if the Company reasonably determines that any portion of the
Transaction Bonus would result in loss of any tax deduction as a result of the
application of Section 280G of the Code, the payment of the Transaction Bonus
(whether under this Agreement or the Original Agreement) shall be subject to and
conditioned upon the approval of the stockholders of the Company in a manner
that is consistent with Section 280G(b)(5) of the Code, and should the
stockholders of the Company fail to approve the Transaction Bonus, no
Transaction Bonus shall be payable hereunder.

Taxes. You acknowledge and agree that the Company may withhold and deposit all
federal, state, and local income and employment taxes that are owed with respect
to the Transaction Bonus.

Amendment and Termination. This Agreement may be amended or terminated in a
written action by the Company or its designee, at any time, with your written
consent.

No Guarantee of Future Service. This Agreement is intended to provide a
financial incentive to you, and is intended to confer no rights to continued
employment upon you. Employment remains at-will at all times.

Funding; No Equity Interest; Status as Creditor. No provision of this Agreement
shall require the Company, for the purpose of satisfying any obligations under
this Agreement, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any asset, nor
will the Company maintain separate bank accounts, books, records or other
evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Nothing contained in this Agreement and no
action taken pursuant to the provisions of this Agreement will create or be
construed to create a trust of any kind. The obligations of the Company under
this Agreement are both unfunded and unsecured and will not be construed to
cause you to recognize taxable income prior to the time that a payment is
actually paid to you in accordance with this Agreement. The liability for
payment of a Transaction Bonus is a liability of the Company alone and not of
any employee, officer, director or member of the Company. Your sole right under
this Agreement will be as a general unsecured creditor of the Company.

No Assignment or Transfer by Employee. None of the rights, benefits, obligations
or duties under this Agreement may be assigned or transferred by any person or
entity, except by will or under the laws of descent and distribution.

 

2



--------------------------------------------------------------------------------

Recovery of Payments. The Company may require any individual to return any
Transaction Bonus, or portion thereof, made by mistake of fact or law or based
on fraud, and the Company shall have all remedies available at law for the
recovery of such amounts.

Governing Law. The rights and obligations arising under this Agreement are
governed by and interpreted, construed and enforced in accordance with the laws
of the State of Illinois without regard to its or any other jurisdiction’s
conflicts of laws principles. The parties submit to the jurisdiction of the
state and federal courts of the State of Illinois.

Severability. If any provision of this Agreement is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of this Agreement and this Agreement will be construed and enforced as
if such provision had not been included.

Confidentiality. The payment of the Transaction Bonus contained herein is
conditioned upon your promise to keep all information regarding the Transaction
Bonus confidential, including the amount of the cash award and the fact that you
have been granted a Transaction Bonus, except that you may share information
regarding your Transaction Bonus with your immediate family, your legal advisor,
any financial and/or tax advisor you may have and with any governmental agency
(e.g., the Internal Revenue Service) or in the event of any legal proceeding
regarding this Agreement, in connection therewith. The Company further
acknowledges that any requirement under applicable law that it disclose the fact
and amount of this Transaction Bonus in any public disclosure does not
constitute a violation by you of your covenant hereunder.

Entire Agreement. This Agreement and the Original Agreement set forth all of the
agreements and understandings between the Company and you with respect to the
subject matter herewith and they supersede and terminate all prior agreements
and understandings between the Company and you with respect to the subject
matter of this Agreement. Except as modified by this Agreement, this Agreement
is not intended to alter or amend the Original Agreement, which shall remain in
full force and effect. For the avoidance of doubt, it is expressly understood
and agreed that you are eligible to receive a Transaction Bonus under either the
Original Agreement or this Agreement, but in no event under both.

Notwithstanding anything herein to the contrary, this Agreement does not impact
or affect in any way any ongoing obligations to the Company or, following the
Closing, your Employer, regarding confidential information to which you had
access by virtue of your employment, restrictions on competitive activities, and
non-solicitation of employees and customers, pursuant to any valid agreement you
may have as of the date of this Agreement with the Company and you further
acknowledge that these obligations continue after your employment with your
Employer terminates.

 

3



--------------------------------------------------------------------------------

In witness thereof, the Company has executed this Agreement as of the day and
year first written above.

 

US FOODS, INC. By:

 

Juliette Pryor, Executive Vice President, General Counsel and Chief Compliance
Officer

Please indicate your agreement to the foregoing by executing this Agreement
where indicated below.

 

By:

 

Name: [Name] Title: [Title] Agreed and acknowledged as of this      day of
            , 2015.

 

4